Citation Nr: 0433426	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for pulmonary embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in March 2001 
and May 2002, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in September 2004.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims service connection for a bilateral leg 
disorder and pulmonary embolism.  Review of the claims file 
reflects that his leg disorder has been diagnosed as 
phlebitis.  

A December 1993 private treatment report notes the veteran's 
history of numerous health problems, beginning when he was in 
service with a stab wound to the abdomen.  The report further 
noted that the veteran had to have emergency surgery 
following the stab wound and developed complications which 
required additional surgery in later years.  Significantly, 
the veteran developed phlebitis and pulmonary embolism 
following the surgery.  The Board notes that this private 
treatment report is not based on a review of the veteran's 
claims file, to include his history of medical treatment.  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Moreover, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should advise the veteran of 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Additionally, the appellant 
should be requested to provide any 
evidence in his possession that pertains 
to the claims on appeal.  38 C.F.R. 
§ 3.159(b).

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any of his 
claimed disabilities since his discharge 
from military service in 1946.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant which 
have not been previously secured.  All 
records obtained should be associated 
with the claim file.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist for an opinion as to the 
nature and etiology of any current leg 
disorder and pulmonary embolism.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted and 
the examiner should describe all 
symptomatology.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current bilateral leg disorder 
or pulmonary embolism has developed as 
secondary to the veteran's service 
connected residuals of a penetrating 
wound to the abdomen.  The examiner 
should specifically comment on the 
December 1993 private treatment report 
which notes that the veteran developed 
phlebitis and pulmonary embolism 
following the surgery.

4.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal, with consideration of 
all applicable laws and regulations.  If 
the issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




